DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendments submitted on March 30, 2022.
Claims 2 and 9 have been cancelled.
Claims 1, 3-8, and 10-17 are currently presented for examination.
Claims 1, 3-8, and 10-17 are currently rejected.

Response to Arguments
The claims have been amended to overcome the previous claim objections. Therefore, the claim objections have been withdrawn.
Regarding 35 U.S.C. § 103, Applicant's arguments filed on March 30, 2022 have been fully considered but they are not persuasive. 
 The Applicant argues:
“The Examiner alleges that Kronfeld, in para. [0044], "discloses route data that may indicate a flight plan ... and that the route plan may be configured to be updated based on receiving new weather data." Even assuming the Examiner's interpretation of the subject matter disclosed in this portion of Kronfeld to be completely true, however, Applicant respectfully submits that this is not analogous to that which is recited in the "determining step" of claim 1. Specifically, even if Kronfeld is presumed to disclose the ability to update a predefined flight plan based on "receiving new weather data," as the Examiner alleges, this is not what is recited in the "determining step" and, furthermore, this does not indicate in any way that the flight plan allegedly disclosed in Kronfeld is/was initially determined based on "a meteorological prediction model," as recited in the "determining step" of claim 1.”

	The Examiner has considered the Applicant’s arguments and respectfully traverses. As previously cited and acknowledged by the Applicant, Kronfeld [0044] discloses “The route data 424 may generally indicate a flight plan for the aircraft 100, a destination of the aircraft 100, and any other information relating to the operation of the aircraft 100. The route data 424 may be entered by a pilot of the aircraft 100 and/or retrieved from another aircraft system. The route data 424 may be configured for display on the display 206 and updated (e.g., based on receiving new route information or weather data).” The “weather data,” as cited by the Examiner in addressing claim 1, is defined in Kronfeld [0052], which explicitly discloses: “The weather data may include ground radar return data, satellite data, numerical weather model information, and information about any potential threat or hazard (e.g., turbulence, lightning) detected by the ground-based weather radar system.” Furthermore, Kronfeld [0048] discloses “When the planned route of flight of the aircraft 100 intersects with a threat (or comes within an area within a configurable threshold of the route), an alert and/or new route may be generated and sent to aircraft 100. Updates to the route and/or the threat that caused the alarm may be transmitted to aircraft 100 periodically or as necessary. A new flight plan may be uploaded into the flight management system of the aircraft 100 automatically…”
As outlined above, the disclosure of Kronfeld explicitly teaches a weather model and information about potential (i.e., predicted) weather hazards. Kronfeld also explicitly teaches the generating and updating of a flight plan based on a detected threat (e.g., lightning). Therefore, the disclosure of Kronfeld does teach the determining step of claim 1, as argued by the Applicant. 

The Applicant further argues:
“The Examiner also alleges that Kronfeld discloses "the long-term flight trajectory avoids, laterally and/or vertically, all discloses that the aircraft may detect all areas of meteorological disturbances in the meteorological prediction model that are likely to be encountered by the aircraft between a point of departure and a point of arrival," which is also recited in the "determining step" of claim 1, Specifically, the Examiner alleges that Kronfeld "discloses that the aircraft may detect vertical meteorological disturbances and evaluate or change the current course to avoid the detected weather condition," citing to para. [0023] of Kronfeld for alleged support. Applicant respectfully submits, however, that even if the Examiner's characterization of Kronfeld is entirely correct, the fact remains that this alleged feature of Kronfeld pertains to making changes to the flight plan during flight; this alleged feature of Kronfeld is completely unrelated to the determination of an initial flight plan based on avoiding weather conditions that are indicated in a long-term flight trajectory, as recited in claim 1.”

	The Examiner has considered the Applicant’s arguments and respectfully traverses. With respect to the claims submitted on March 30, 2022, claim 1 does not recite “the determination of an initial flight plan,” as argued by the Applicant. Therefore, under the broadest reasonable interpretation, the long-term flight trajectory merely means the trajectory of the aircraft from its point of departure to point of arrival. Kronfeld [0023] does teach “For example, a vertical profile view of the weather may be generated and provided to flight crew on the flight display 104 of the aircraft control center 102. The profile may be used by a pilot to determine height, range, hazards and threats, and other relevant information that may be utilized by an aircraft crew member to evaluate a current course or to change the course of the aircraft to avoid the detected weather condition,” indicating that the long-term trajectory ultimately vertically avoids all areas of meterological disturbances.

“The Examiner also alleges that Kronfeld discloses an analogous "following step," which is recited in claim 1 as "comprising the aircraft flying by following the long-term flight trajectory." Specifically, the Examiner alleges that para. [0052] of Kronfeld "discloses determining when an aircraft has deviated from a flight plan, indicative that the aircraft generally follows the flight plan unless otherwise determined." While Applicant concedes, for the sake of argument, that Kronfeld discloses following some flight plan, the fact remains that, since Kronfeld does not disclose a flight plan that is analogous to the "long-term flight trajectory" recited in the "determination step" of claim 1, it cannot reasonably be argued that Kronfeld discloses flying the aircraft by following a "long-term flight trajectory" that is not actually disclosed in Kronfeld, contrary to the Examiner's allegations.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. Kronfeld [0052] discloses “For example, the weather data may be transmitted to the aircraft 100 based on an aeronautical region that the aircraft 100 is in or will be in (e.g., a future region of the aircraft 100), a planned flight route of the aircraft 100, a current flight route of the aircraft 100, or a potential flight route of the aircraft 100…In some embodiments, the first weather data is transmitted to the aircraft 100 based on the aircraft 100 deviating from a flight plan. For example, the aircraft 100 may transmit its flight plan and location to the terrestrial station 220, which transmits second weather data to the aircraft 100 when the aircraft 100 deviates from the flight plan (e.g., the flight plan is changed and an update is sent to the terrestrial station 220, or the aircraft 100 travels a particular distance off course).” Kronfeld discloses that the aircraft is traveling on a current flight route to a destination, as taught in [0044], indicating that the aircraft is following a long-term trajectory to a destination. Furthermore, the disclosure of Kronfeld specifies determining when the aircraft deviates from the flight plan, indicating that the aircraft is otherwise following the long-term flight trajectory.

“The Examiner also alleges that Kronfeld discloses the performance of the steps recited in claim 1 as being performed "when the risk is above or equal to the predetermined risk threshold...." However, the Examiner does not allege that Kronfeld discloses the "first computation substep" that comprises "computing a risk of the aircraft encountering the area of meteorological disturbances while following the long-term flight trajectory," instead alleging that Madigan discloses this "first computation substep." Even if it were to be presumed, for the sake of argument, that Madigan discloses subject matter that is precisely analogous to that which is recited in the "first computation substep," however, Applicant respectfully submits that there is literally nothing in either Kronfeld or Madigan that would support a conditional execution of the "first determination substep," the "following substep," the "updating" substep, and the "second determination substep," allegedly disclosed in Kronfeld, on the conditional basis of whether a risk value computation not actually disclosed or computed in Kronfeld is above or equal to a "predetermined risk threshold" that is also, necessarily, not disclosed in Kronfeld. As such, there is no apparent rational basis for the Examiner's allegation that Kronfeld discloses doing anything with regards to a risk computation that is never performed in Kronfeld.”
	
The Examiner has considered the Applicant’s arguments and respectfully traverses. Kronfeld [0048] explicitly discloses the condition that “The predefined threats may include, for example, convective activity (a dBZ value greater than a configurable dBZ parameter may indicate a threat), lightning strikes, icing levels, wind shear, turbulence (a EDR value greater than a configurable EDR parameter may indicate a threat), TFRs, and volcanic ash. When the planned route of flight of the aircraft 100 intersects with a threat (or comes within an area within a configurable threshold of the route), an alert and/or new route may be generated and sent to aircraft 100,” followed by “Updates to the route and/or the threat that caused the alarm may be transmitted to aircraft 100 periodically or as necessary. A new flight plan may be uploaded into the flight management system of the aircraft 100 automatically…,” where Kronfeld outlines a first determination substep, an updating substep, and a second determination substep subsequent to determining that a risk is above a predetermined threshold.
As outlined above, Kronfeld [0052] discloses “For example, the weather data may be transmitted to the aircraft 100 based on an aeronautical region that the aircraft 100 is in or will be in (e.g., a future region of the aircraft 100), a planned flight route of the aircraft 100, a current flight route of the aircraft 100, or a potential flight route of the aircraft 100…In some embodiments, the first weather data is transmitted to the aircraft 100 based on the aircraft 100 deviating from a flight plan. For example, the aircraft 100 may transmit its flight plan and location to the terrestrial station 220, which transmits second weather data to the aircraft 100 when the aircraft 100 deviates from the flight plan (e.g., the flight plan is changed and an update is sent to the terrestrial station 220, or the aircraft 100 travels a particular distance off course).” Kronfeld discloses that the aircraft is traveling on a current flight route to a destination, as taught in [0044], indicating that the aircraft is following a long-term trajectory to a destination. Furthermore, the disclosure of Kronfeld specifies determining when the aircraft deviates from the flight plan, indicating that the aircraft is otherwise following the long-term flight trajectory.
As outlined above, Kronfeld does teach a risk-based conditional execution of a first determination substep, a following substep, an updating substep, and a second determination substep, as argued by the Applicant.

“Applicant respectfully notes that para. [0097] is directed towards an embodiment for "a method for generating a risk map and providing a user the cost of insurance based on the route of travel." (Madigan, para. [0088].) Applicant respectfully submits that there is no disclosure in para. [0097] regarding using any such computed "weather risk value" for "determining a new route," contrary to the Examiner's allegations in this regard. In the embodiment of Madigan described from paras. [0088]-[0102], there is no disclosure regarding using any "weather risk value" for "determining a new route.”

	The Examiner has considered the Applicant’s arguments and respectfully traverses. Madigan [0097] explicitly discloses “The computing device may determine if the weather data and/or traffic data (or traffic information) will enhance the risk value or risk score above a threshold. The threshold may be a value set to categorize if the weather creates an unsafe driving condition or increases the likelihood of an accident occurring. In some embodiments, the computing device may determine that a weather condition and/or traffic condition was present if the weather condition and/or traffic condition creates a weather risk value and/or traffic risk value over a threshold. If the weather and/or traffic risk value exceeds the threshold, then it may be determined that a weather condition and/or traffic condition is present and worth taking into consideration.” Madigan [0086] discloses “At step 435, the computing device may determine a new route and determine the road segments for the new route. The computing device may also determine the road segment risk scores and route risk score for the new route as previously described.” The Examiner notes that these embodiments in Madigan pertain to determining weather risk values and using the risk values to determine a new route. These embodiments are related in nature and therefore may be combined. 

“Applicant prospectively notes that the disclosure in para. [0086] of Madigan that "[t]he computing device may also determine the road segment risk scores and route risk score for the new route," is only performed after it has already been determined that the driver has deviated from the previous route. Thus, even this different embodiment of Madigan is devoid of any disclosure regarding using any such "modified risk scores" as the basis for "determining a new route," as the Examiner alleges, but are instead at most merely a resultant byproduct of detection of the driver already having deviated from the previous route.
Thus, since Madigan does not disclose in any way a set of method steps that "ensure that drivers take the routes that are safer to travel on," contrary to the Examiner's allegations in this regard, Applicant respectfully submits that, not only is the Examiner's characterization of the subject matter disclosed in Madigan clearly erroneous, but persons having ordinary skill in the art would further not conclude it obvious to modify Kronfeld with the features allegedly disclosed in Madigan for a purpose that is found nowhere in either Kronfeld or Madigan.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. Madigan [0086] discloses “[determining] the…route risk score for the new route” and “Once the new route has been determined, and the new risk scores have been calculated…” The Examiner notes that “new risk scores” indicates a modified risk score. Additionally, Madigan [0078]-[0079] explicitly discloses “At step 419, the computing device, based on the modified road segment risk scores generated at step 417, may generate updated/modified route risk scores. The modified route risk scores may use the modified road segment risk scores to determine new route risk score values” and “The particular risk object, road segment, or route may be updated and assigned the new modified risk score.”
Furthermore, Madigan [0059] discloses that the least risky route may be selected for travel to “provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data,” thereby ensuring that users take routes that are safer to travel on. The Examiner further notes that Madigan [0031] specifies that the vehicle of the disclosure may be a plane or automated drone.
For these reasons, the Examiner maintains the 35 U.S.C. § 103 rejection. The reference citations have been restructured for clarity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kronfeld et al. (U.S. Patent Application Publication No. 20170082745 and hereinafter, “Kronfeld”) in view of Madigan et al. (U.S. Patent Application Publication No. 20170241791 and hereinafter, “Madigan”).

Regarding claim 1, Kronfeld teaches the method for generating and following an optimized flight trajectory of an aircraft, the method comprising: 
a determination step, implemented by a determination module, comprising determining a long-term flight trajectory from a meteorological prediction model comprising at least one area of meteorological disturbances;
Kronfeld [0044] discloses “The route data 424 may generally indicate a flight plan for the aircraft 100, a destination of the aircraft 100, and any other information relating to the operation of the aircraft 100. The route data 424 may be entered by a pilot of the aircraft 100 and/or retrieved from another aircraft system. The route data 424 may be configured for display on the display 206 and updated (e.g., based on receiving new route information or weather data).
Kronfeld [0052], which explicitly discloses: “The weather data may include ground radar return data, satellite data, numerical weather model information, and information about any potential threat or hazard (e.g., turbulence, lightning) detected by the ground-based weather radar system.”
wherein the long-term flight trajectory avoids, laterally, vertically, or laterally and vertically, all areas of meteorological disturbances in the meteorological prediction model that are likely to be encountered by the aircraft between a point of departure and a point of arrival; 
Kronfeld [0023] discloses “For example, a vertical profile view of the weather may be generated and provided to flight crew on the flight display 104 of the aircraft control center 102. The profile may be used by a pilot to determine height, range, hazards and threats, and other relevant information that may be utilized by an aircraft crew member to evaluate a current course or to change the course of the aircraft to avoid the detected weather condition.”
a following step, implemented by a following module, comprising the aircraft flying by following the long-term flight trajectory;
Kronfeld [0052] discloses “For example, the weather data may be transmitted to the aircraft 100 based on an aeronautical region that the aircraft 100 is in or will be in (e.g., a future region of the aircraft 100), a planned flight route of the aircraft 100, a current flight route of the aircraft 100, or a potential flight route of the aircraft 100…In some embodiments, the first weather data is transmitted to the aircraft 100 based on the aircraft 100 deviating from a flight plan. For example, the aircraft 100 may transmit its flight plan and location to the terrestrial station 220, which transmits second weather data to the aircraft 100 when the aircraft 100 deviates from the flight plan (e.g., the flight plan is changed and an update is sent to the terrestrial station 220, or the aircraft 100 travels a particular distance off course).”
The Examiner notes that Kronfeld specifies determining when the aircraft deviates from the flight plan, indicating that the aircraft is otherwise following the long-term flight trajectory.
an update step, implemented iteratively by an update module, comprising: a detection substep, implemented by a detection submodule, comprising detecting at least one characteristic of the area of meteorological disturbances likely to be encountered by the long-term flight trajectory followed by the aircraft, wherein the detection submodule comprises one or more of: weather radar, which acquires three-dimensional meteorological matrices, from which vector forms of the area of meteorological disturbances can be determined; millimetric radar; a laser remote detection system; a video sensor; a volcanic ash detector; and a hail impact detector;
Kronfeld [0002] discloses that weather radar systems onboard an aircraft to detect weather hazards in areas near the vehicle and in areas along the vehicle’s intended route are known in the art.
Kronfeld [0048] explicitly discloses the condition that “The predefined threats may include, for example, convective activity (a dBZ value greater than a configurable dBZ parameter may indicate a threat), lightning strikes, icing levels, wind shear, turbulence (a EDR value greater than a configurable EDR parameter may indicate a threat), TFRs, and volcanic ash. When the planned route of flight of the aircraft 100 intersects with a threat (or comes within an area within a configurable threshold of the route), an alert and/or new route may be generated and sent to aircraft 100,” followed by “Updates to the route and/or the threat that caused the alarm may be transmitted to aircraft 100 periodically or as necessary. A new flight plan may be uploaded into the flight management system of the aircraft 100 automatically…”
Kronfeld [0025] discloses “In some embodiments, the weather radar system 202 may perform multiple radar sweeps. The radar sweeps may include horizontal sweeps, vertical sweeps, or a combination of horizontal and vertical sweeps…The aircraft sensors 203 may include, for example, one or more airspeed sensors, location tracking sensors (e.g., GPS), lightning sensors, turbulence sensors, pressure sensors, optical systems (e.g., camera system, infrared system), outside air temperature sensors, winds at altitude sensors, INS G load (in-situ turbulence) sensors, barometric pressure sensors, humidity sensors… or any other aircraft sensors or sensing systems that may be used to monitor the performance of an aircraft or weather local to or remote from the aircraft.”
Kronfeld [0032] discloses “The weather data may also be indicative of one or more types of weather conditions. For example, the weather data may be indicative of convective weather systems (e.g., thunderstorms), turbulence, winds aloft, icing, hail, or volcanic ash.”
and when the risk is above or equal to the predetermined risk threshold, performing: a first determination substep implemented by a first determination submodule, comprising determining a short-term flight trajectory as a function of the at least one characteristic of the area of meteorological disturbances detected in the detection substep, wherein the short-term flight trajectory avoids the area of meteorological disturbances likely to be encountered by the aircraft, which is detected while the aircraft is following the long-term flight trajectory;
Kronfeld [0048] explicitly discloses the condition that “The predefined threats may include, for example, convective activity (a dBZ value greater than a configurable dBZ parameter may indicate a threat), lightning strikes, icing levels, wind shear, turbulence (a EDR value greater than a configurable EDR parameter may indicate a threat), TFRs, and volcanic ash. When the planned route of flight of the aircraft 100 intersects with a threat (or comes within an area within a configurable threshold of the route), an alert and/or new route may be generated and sent to aircraft 100. Updates to the route and/or the threat that caused the alarm may be transmitted to aircraft 100 periodically or as necessary. A new flight plan may be uploaded into the flight management system of the aircraft 100 automatically…”
updating the long-term flight trajectory with the short-term flight trajectory;
Kronfeld [0048] discloses “Updates to the route and/or the threat that caused the alarm may be transmitted to aircraft 100 periodically or as necessary. A new flight plan may be uploaded into the flight management system of the aircraft 100 automatically…”
and a second determination substep, implemented by a second determination submodule, comprising determining a new long-term flight trajectory from a state of the aircraft corresponding to a final state of the short-term flight trajectory, from the meteorological prediction model and from an evaluation of risks of encountering any areas of meteorological disturbances.  
Kronfeld [0048] discloses “When the planned route of flight of the aircraft 100 intersects with a threat (or comes within an area within a configurable threshold of the route), an alert and/or new route may be generated and sent to aircraft 100. Updates to the route and/or the threat that caused the alarm may be transmitted to aircraft 100 periodically or as necessary. A new flight plan may be uploaded into the flight management system of the aircraft 100 automatically…”
While Kronfeld does not expressly teach:
a first computation substep, implemented by a first computation submodule, comprising computing a risk, using the at least one characteristic of the area of meteorological disturbances detected in the detection subset, of the aircraft encountering the area of meteorological disturbances while following the long-term flight trajectory;
a first risk evaluation substep, implemented by a first risk evaluation submodule, comprising comparing the risk with a predetermined risk threshold
when the risk is below the predetermined risk threshold, the aircraft continues following the long-term flight trajectory;
a following substep, implemented by a second following submodule, comprising the aircraft flying by following the short-term flight trajectory;
Kronfeld in combination with Madigan teaches:
a first computation substep, implemented by a first computation submodule, comprising computing a risk, using the at least one characteristic of the area of meteorological disturbances detected in the detection subset, of the aircraft encountering the area of meteorological disturbances while following the long-term flight trajectory;
Madigan [0097] discloses “The computing device may determine if the weather data and/or traffic data (or traffic information) will enhance the risk value or risk score above a threshold. The threshold may be a value set to categorize if the weather creates an unsafe driving condition or increases the likelihood of an accident occurring. In some embodiments, the computing device may determine that a weather condition and/or traffic condition was present if the weather condition and/or traffic condition creates a weather risk value and/or traffic risk value over a threshold. If the weather and/or traffic risk value exceeds the threshold, then it may be determined that a weather condition and/or traffic condition is present and worth taking into consideration.”
Madigan, Abstract, discloses “The trip request information may include a destination to which a user plans to drive a vehicle. The computing device may determine a route for the user to travel based on the trip request information and base map information. The system might further calculate a risk score for each road segment forming the route…”
Madigan [0031] discloses “Also, although FIG. 2 depicts the vehicle 202 as a car, the vehicle 202 may be any type of vehicle, including a motorcycle, bicycle, scooter, drone (or other automated device), truck, bus, boat, plane, helicopter, etc.”
a first risk evaluation substep, implemented by a first risk evaluation submodule, comprising comparing the risk with a predetermined risk threshold
Madigan [0097] explicitly discloses “The computing device may determine if the weather data and/or traffic data (or traffic information) will enhance the risk value or risk score above a threshold. The threshold may be a value set to categorize if the weather creates an unsafe driving condition or increases the likelihood of an accident occurring. In some embodiments, the computing device may determine that a weather condition and/or traffic condition was present if the weather condition and/or traffic condition creates a weather risk value and/or traffic risk value over a threshold. If the weather and/or traffic risk value exceeds the threshold, then it may be determined that a weather condition and/or traffic condition is present and worth taking into consideration.”
when the risk is below the predetermined risk threshold, the aircraft continues following the long-term flight trajectory;
Madigan Fig. 6, provided below, depicts that when the risk if below a threshold, the method proceeds using the non-modified map.

    PNG
    media_image1.png
    691
    475
    media_image1.png
    Greyscale

a following substep, implemented by a second following submodule, comprising the aircraft flying by following the short-term flight trajectory;
Madigan [0103] discloses “FIG. 6 illustrates a method for generating a risk map and providing an alert to a user. At step 601, a computing device may receive a destination from a driver of a vehicle. The computing device may determine a route of travel for the driver to follow to reach their desired destination.”
Madigan [0111] discloses “For example, a social component to the risk map may indicate in real time when a new risk has occurred. As another example, the risk map may incorporate government data to indicate new problems and re-route the driver or user accordingly.”
Madigan [0031] discloses “Also, although FIG. 2 depicts the vehicle 202 as a car, the vehicle 202 may be any type of vehicle, including a motorcycle, bicycle, scooter, drone (or other automated device), truck, bus, boat, plane, helicopter, etc.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the weather models and weather treats disclosed in Kronfeld to incorporate a risk threshold, as taught in Madigan, to “provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data” (Madigan [0059]).

Regarding claim 3, Kronfeld in combination with Madigan teaches the method according to claim 1, wherein Kronfeld further teaches:
the first determination substep comprises determining the short-term flight trajectory from the meteorological prediction model modified by the at least one characteristic detected in the detection substep.  
Kronfeld [0023] discloses “The profile may be used by a pilot to determine height, range, hazards and threats, and other relevant information that may be utilized by an aircraft crew member to evaluate a current course or to change the course of the aircraft to avoid the detected weather condition.”

Regarding claim 4, Kronfeld in combination with Madigan teaches the method according to claim 3, wherein Kronfeld further teaches:
in the first determination substep, the short-term flight trajectory is also determined from a distance between the aircraft and a terrain flown over by the aircraft.  
Kronfeld Fig. 3 (provided below) depicts that the aircraft communicates aircraft data, including a route, with a terrestrial station 
The Examiner notes that the terrestrial station is a distance from the aircraft to the terrain.

    PNG
    media_image2.png
    591
    727
    media_image2.png
    Greyscale


Regarding claim 5, Kronfeld in combination with Madigan teaches the method according to claim 4, wherein Kronfeld further teaches:
the second determination substep comprises:  a second computation substep, implemented by a second computation submodule, comprising computing an auxiliary long-term flight trajectory from the final state of the short-term trajectory and from the meteorological prediction model;
Kronfeld [0046] discloses “In such a case, reroute module 428 may be configured to calculate a new route for the aircraft 100 based on the detection of additional weather threats by correlation module 426.”
Kronfeld [0059] discloses “For example, a new route that bypasses a severe weather area, as determined based on the first and second weather data, may be generated based on the current route of the aircraft intersecting the severe weather area.”
a second risk evaluation substep, implemented by a second risk evaluation submodule, comprising evaluating the risk of any area of meteorological disturbances being encountered by the auxiliary long-term flight trajectory; and
Kronfeld [0059] discloses “In some embodiments, the ground-based radar system may be configured to scan the weather in areas that make up and surround the future flight path location of the aircraft 100, generate first weather data associated with the scanned area, and transmit the first weather data to the aircraft 100.”
when the computed auxiliary long-term flight trajectory is likely to pass through an area with risk, the second determination substep resumes at the second computation substep
Kronfeld [0052] discloses “For example, the weather data may be transmitted to the aircraft 100 based on an aeronautical region that the aircraft 100 is in or will be in (e.g., a future region of the aircraft 100), a planned flight route of the aircraft 100, a current flight route of the aircraft 100, or a potential flight route of the aircraft 100…In some embodiments, the first weather data is transmitted to the aircraft 100 based on the aircraft 100 deviating from a flight plan. For example, the aircraft 100 may transmit its flight plan and location to the terrestrial station 220, which transmits second weather data to the aircraft 100 when the aircraft 100 deviates from the flight plan (e.g., the flight plan is changed and an update is sent to the terrestrial station 220, or the aircraft 100 travels a particular distance off course).” 
The Examiner notes that Kronfeld specifies determining when the aircraft deviates from the flight plan, indicating that the aircraft is otherwise following the long-term flight trajectory.
Kronfeld [0059] discloses “For example, a new route that bypasses a severe weather area, as determined based on the first and second weather data, may be generated based on the current route of the aircraft intersecting the severe weather area. The process 600 further includes transmitting the route data, weather data, and/or an alert to the aircraft 100 (608).”
Kronfeld does not expressly teach:
otherwise, the new long-term flight trajectory corresponds to the auxiliary long-term flight trajectory.  
However, Madigan teaches:
otherwise, the new long-term flight trajectory corresponds to the auxiliary long-term flight trajectory.  
Madigan Fig. 6, provided below, depicts that when the risk if below a threshold, the method proceeds using the non-modified map.

    PNG
    media_image1.png
    691
    475
    media_image1.png
    Greyscale


Regarding claim 7, Kronfeld in combination with Madigan teaches the method according to claim 6, Kronfeld further comprising:	
modifying, using a modification module, the meteorological prediction model from new meteorological data transmitted from a device on the ground, wherein, in the determination step, the long-term flight trajectory is determined from the meteorological prediction model, as modified by the modification module as a function of the new meteorological data.
Kronfeld [0017] discloses “For example, components of the weather radar control system may be ground-based such that weather data may be acquired and/or processed on the ground and uplinked to display systems (e.g., built-in display, an electronic flight bag, tablet computer) on board an aircraft or otherwise communicated to an aircraft pilot for processing and/or analysis”
Kronfeld [0028] discloses “The terrestrial station 220 may provide data to the aircraft 100 via a second channel 332, such as weather data, scheduling data, and other control data.”

Regarding claim 8, Kronfeld teaches the system for generating and following an optimized flight trajectory of an aircraft, comprising: 
a determination module configured to determine a long-term flight trajectory from a meteorological prediction model comprising at least one area of meteorological disturbances;
Kronfeld [0044] discloses “The route data 424 may generally indicate a flight plan for the aircraft 100, a destination of the aircraft 100, and any other information relating to the operation of the aircraft 100. The route data 424 may be entered by a pilot of the aircraft 100 and/or retrieved from another aircraft system. The route data 424 may be configured for display on the display 206 and updated (e.g., based on receiving new route information or weather data).
Kronfeld [0052], which explicitly discloses: “The weather data may include ground radar return data, satellite data, numerical weather model information, and information about any potential threat or hazard (e.g., turbulence, lightning) detected by the ground-based weather radar system.”
wherein the long-term flight trajectory avoids, laterally, vertically, or laterally and vertically, all areas of meteorological disturbances in the meteorological prediction model that are likely to be encountered by the aircraft between a point of departure and a point of arrival; 
Kronfeld [0023] discloses “For example, a vertical profile view of the weather may be generated and provided to flight crew on the flight display 104 of the aircraft control center 102. The profile may be used by a pilot to determine height, range, hazards and threats, and other relevant information that may be utilized by an aircraft crew member to evaluate a current course or to change the course of the aircraft to avoid the detected weather condition.”
a following module configured to fly the aircraft to follow the long-term flight trajectory;
Kronfeld [0052] discloses “For example, the weather data may be transmitted to the aircraft 100 based on an aeronautical region that the aircraft 100 is in or will be in (e.g., a future region of the aircraft 100), a planned flight route of the aircraft 100, a current flight route of the aircraft 100, or a potential flight route of the aircraft 100…In some embodiments, the first weather data is transmitted to the aircraft 100 based on the aircraft 100 deviating from a flight plan. For example, the aircraft 100 may transmit its flight plan and location to the terrestrial station 220, which transmits second weather data to the aircraft 100 when the aircraft 100 deviates from the flight plan (e.g., the flight plan is changed and an update is sent to the terrestrial station 220, or the aircraft 100 travels a particular distance off course).”
The Examiner notes that Kronfeld specifies determining when the aircraft deviates from the flight plan, indicating that the aircraft is otherwise following the long-term flight trajectory.
an update module, implemented iteratively, comprising: a detection submodule configured to detect, while the aircraft is following the long-term flight trajectory, at least one characteristic of the area of meteorological disturbances likely to be encountered by the long-term flight trajectory followed by the aircraft, wherein the detection submodule comprises one or more of: weather radar, which acquires three-dimensional meteorological matrices, from which vector forms of the area of meteorological disturbances can be determined; millimetric radar; a laser remote detection system; a video sensor; a volcanic ash detector; and a hail impact detector;
Kronfeld [0002] discloses that weather radar systems onboard an aircraft to detect weather hazards in areas near the vehicle and in areas along the vehicle’s intended route are known in the art.
Kronfeld [0048] explicitly discloses the condition that “The predefined threats may include, for example, convective activity (a dBZ value greater than a configurable dBZ parameter may indicate a threat), lightning strikes, icing levels, wind shear, turbulence (a EDR value greater than a configurable EDR parameter may indicate a threat), TFRs, and volcanic ash. When the planned route of flight of the aircraft 100 intersects with a threat (or comes within an area within a configurable threshold of the route), an alert and/or new route may be generated and sent to aircraft 100,” followed by “Updates to the route and/or the threat that caused the alarm may be transmitted to aircraft 100 periodically or as necessary. A new flight plan may be uploaded into the flight management system of the aircraft 100 automatically…”
Kronfeld [0025] discloses “In some embodiments, the weather radar system 202 may perform multiple radar sweeps. The radar sweeps may include horizontal sweeps, vertical sweeps, or a combination of horizontal and vertical sweeps…The aircraft sensors 203 may include, for example, one or more airspeed sensors, location tracking sensors (e.g., GPS), lightning sensors, turbulence sensors, pressure sensors, optical systems (e.g., camera system, infrared system), outside air temperature sensors, winds at altitude sensors, INS G load (in-situ turbulence) sensors, barometric pressure sensors, humidity sensors… or any other aircraft sensors or sensing systems that may be used to monitor the performance of an aircraft or weather local to or remote from the aircraft.”
Kronfeld [0032] discloses “The weather data may also be indicative of one or more types of weather conditions. For example, the weather data may be indicative of convective weather systems (e.g., thunderstorms), turbulence, winds aloft, icing, hail, or volcanic ash.”
a second following submodule configured, when the risk is above or equal to the predetermined risk threshold, to fly the aircraft to follow the long-term flight trajectory;
Kronfeld [0048] explicitly discloses the condition that “The predefined threats may include, for example, convective activity (a dBZ value greater than a configurable dBZ parameter may indicate a threat), lightning strikes, icing levels, wind shear, turbulence (a EDR value greater than a configurable EDR parameter may indicate a threat), TFRs, and volcanic ash. When the planned route of flight of the aircraft 100 intersects with a threat (or comes within an area within a configurable threshold of the route), an alert and/or new route may be generated and sent to aircraft 100. Updates to the route and/or the threat that caused the alarm may be transmitted to aircraft 100 periodically or as necessary. A new flight plan may be uploaded into the flight management system of the aircraft 100 automatically…”
and a second determination submodule configured to determine a new long-term flight trajectory from a state of the aircraft corresponding to a final state of the short-term flight trajectory, from the meteorological prediction model and from an evaluation of risks of encountering any areas of meteorological disturbances.  
Kronfeld [0048] discloses “When the planned route of flight of the aircraft 100 intersects with a threat (or comes within an area within a configurable threshold of the route), an alert and/or new route may be generated and sent to aircraft 100. Updates to the route and/or the threat that caused the alarm may be transmitted to aircraft 100 periodically or as necessary. A new flight plan may be uploaded into the flight management system of the aircraft 100 automatically…”
Kronfeld in combination with Madigan teaches:
a first computation submodule, implemented by a first computation submodule, comprising computing a risk, using the at least one characteristic of the area of meteorological disturbances detected in the detection subset, of the aircraft encountering the area of meteorological disturbances while following the long-term flight trajectory;
Madigan [0097] discloses “The computing device may determine if the weather data and/or traffic data (or traffic information) will enhance the risk value or risk score above a threshold. The threshold may be a value set to categorize if the weather creates an unsafe driving condition or increases the likelihood of an accident occurring. In some embodiments, the computing device may determine that a weather condition and/or traffic condition was present if the weather condition and/or traffic condition creates a weather risk value and/or traffic risk value over a threshold. If the weather and/or traffic risk value exceeds the threshold, then it may be determined that a weather condition and/or traffic condition is present and worth taking into consideration.”
Madigan, Abstract, discloses “The trip request information may include a destination to which a user plans to drive a vehicle. The computing device may determine a route for the user to travel based on the trip request information and base map information. The system might further calculate a risk score for each road segment forming the route…”
Madigan [0031] discloses “Also, although FIG. 2 depicts the vehicle 202 as a car, the vehicle 202 may be any type of vehicle, including a motorcycle, bicycle, scooter, drone (or other automated device), truck, bus, boat, plane, helicopter, etc.”
a first risk evaluation submodule configured to compare the risk with a predetermined risk threshold
Madigan [0097] explicitly discloses “The computing device may determine if the weather data and/or traffic data (or traffic information) will enhance the risk value or risk score above a threshold. The threshold may be a value set to categorize if the weather creates an unsafe driving condition or increases the likelihood of an accident occurring. In some embodiments, the computing device may determine that a weather condition and/or traffic condition was present if the weather condition and/or traffic condition creates a weather risk value and/or traffic risk value over a threshold. If the weather and/or traffic risk value exceeds the threshold, then it may be determined that a weather condition and/or traffic condition is present and worth taking into consideration.”
a first following submodule configured such that, when the risk is below the predetermined risk threshold, the aircraft continues following the long-term flight trajectory;
Madigan Fig. 6, provided below, depicts that when the risk if below a threshold, the method proceeds using the non-modified map.

    PNG
    media_image1.png
    691
    475
    media_image1.png
    Greyscale

a first determination submodule configured, when the risk is above or equal to the predetermined risk threshold, performing: a first determination submodule implemented by a first determination submodule, comprising determining a short-term flight trajectory as a function of the at least one characteristic of the area of meteorological disturbances detected in the detection substep, wherein the short-term flight trajectory avoids the area of meteorological disturbances likely to be encountered by the aircraft, which is detected while the aircraft is following the long-term flight trajectory;
Madigan [0103] discloses “FIG. 6 illustrates a method for generating a risk map and providing an alert to a user. At step 601, a computing device may receive a destination from a driver of a vehicle. The computing device may determine a route of travel for the driver to follow to reach their desired destination.”
Madigan [0111] discloses “For example, a social component to the risk map may indicate in real time when a new risk has occurred. As another example, the risk map may incorporate government data to indicate new problems and re-route the driver or user accordingly.”
Madigan [0031] discloses “Also, although FIG. 2 depicts the vehicle 202 as a car, the vehicle 202 may be any type of vehicle, including a motorcycle, bicycle, scooter, drone (or other automated device), truck, bus, boat, plane, helicopter, etc.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the weather models and weather treats disclosed in Kronfeld to incorporate a risk threshold, as taught in Madigan, to “provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data” (Madigan [0059]).

Regarding claim 10, Kronfeld in combination with Madigan teaches the system according to claim 8, wherein Kronfeld further teaches:
the first determination submodule is configured to determine the short-term flight trajectory from the meteorological prediction model modified by the characteristic or characteristics detected by the detection submodule.  
Kronfeld [0023] discloses “For example, a vertical profile view of the weather may be generated and provided to flight crew on the flight display 104 of the aircraft control center 102. The profile may be used by a pilot to determine height, range, hazards and threats, and other relevant information that may be utilized by an aircraft crew member to evaluate a current course or to change the course of the aircraft to avoid the detected weather condition.”

Regarding claim 11, Kronfeld in combination with Madigan teaches the system according to claim 10, wherein Kronfeld further teaches:
the first determination submodule is configured such that the short-term flight trajectory is also determined from a distance between the aircraft and a terrain flown over by the aircraft.  
Kronfeld Fig. 3 (provided below) depicts that the aircraft (100) communicates aircraft data, including a route, with a terrestrial station (220).
The Examiner notes that the terrestrial station is a distance from the aircraft to the terrain.

    PNG
    media_image2.png
    591
    727
    media_image2.png
    Greyscale


Regarding claim 12, Kronfeld in combination with Madigan teaches the system according to claim 11, wherein Kronfeld further teaches:
the second determination submodule comprises: a second computation submodule configured to compute an auxiliary long- term flight trajectory from the final state of the short-term trajectory and from the meteorological prediction model;
Kronfeld [0059] discloses “For example, a new route that bypasses a severe weather area, as determined based on the first and second weather data, may be generated based on the current route of the aircraft intersecting the severe weather area.”
a second risk evaluation submodule configured to evaluate the risk of any area of meteorological disturbances being encountered by the auxiliary long-term flight trajectory;
Kronfeld [0059] discloses “In some embodiments, the ground-based radar system may be configured to scan the weather in areas that make up and surround the future flight path location of the aircraft 100, generate first weather data associated with the scanned area, and transmit the first weather data to the aircraft 100.”
when the computed auxiliary long-term flight trajectory is likely to pass through an area with risk, the second determination submodule reiterates implementation of the second computation submodule, otherwise, the new long-term flight trajectory corresponds to the auxiliary long-term flight trajectory.  
Kronfeld [0052] discloses “For example, the weather data may be transmitted to the aircraft 100 based on an aeronautical region that the aircraft 100 is in or will be in (e.g., a future region of the aircraft 100), a planned flight route of the aircraft 100, a current flight route of the aircraft 100, or a potential flight route of the aircraft 100…In some embodiments, the first weather data is transmitted to the aircraft 100 based on the aircraft 100 deviating from a flight plan. For example, the aircraft 100 may transmit its flight plan and location to the terrestrial station 220, which transmits second weather data to the aircraft 100 when the aircraft 100 deviates from the flight plan (e.g., the flight plan is changed and an update is sent to the terrestrial station 220, or the aircraft 100 travels a particular distance off course).” 
The Examiner notes that Kronfeld specifies determining when the aircraft deviates from the flight plan, indicating that the aircraft is otherwise following the long-term flight trajectory.
Kronfeld [0059] discloses “For example, a new route that bypasses a severe weather area, as determined based on the first and second weather data, may be generated based on the current route of the aircraft intersecting the severe weather area. The process 600 further includes transmitting the route data, weather data, and/or an alert to the aircraft 100 (608).”

Regarding claim 13, Kronfeld in combination with Madigan teaches the system according to claim 12, wherein Madigan teaches:
when all the computed long-term flight trajectories are likely to pass through an area with risk, the flight trajectory followed by the aircraft corresponds to a flight trajectory with minimum risk.  
Madigan [0006] discloses “In other aspects of the disclosure, a personal navigation device, mobile device, and/or personal computing device may access a database of risk scores to assist in identifying and indicating alternate lower-risk travel routes.”
Madigan [0059] discloses “In some aspects, a system or method may be used to determine routes a particular user travels, and to pre-select the least risky route for the particular user to travel.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the weather models and weather treats disclosed in Kronfeld to incorporate a risk threshold, as taught in Madigan, to “provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data” (Madigan [0059]).

Regarding claim 14, Kronfeld in combination with Madigan teaches the aircraft comprising a system according to claim 8.  
Kronfeld [0002] discloses that weather radar systems onboard an aircraft to detect weather hazards in areas near the vehicle and in areas along the vehicle’s intended route are known in the art.
Kronfeld [0048] explicitly discloses the condition that “The predefined threats may include, for example, convective activity (a dBZ value greater than a configurable dBZ parameter may indicate a threat), lightning strikes, icing levels, wind shear, turbulence (a EDR value greater than a configurable EDR parameter may indicate a threat), TFRs, and volcanic ash. When the planned route of flight of the aircraft 100 intersects with a threat (or comes within an area within a configurable threshold of the route), an alert and/or new route may be generated and sent to aircraft 100,” followed by “Updates to the route and/or the threat that caused the alarm may be transmitted to aircraft 100 periodically or as necessary. A new flight plan may be uploaded into the flight management system of the aircraft 100 automatically…”
Kronfeld [0025] discloses “In some embodiments, the weather radar system 202 may perform multiple radar sweeps. The radar sweeps may include horizontal sweeps, vertical sweeps, or a combination of horizontal and vertical sweeps…The aircraft sensors 203 may include, for example, one or more airspeed sensors, location tracking sensors (e.g., GPS), lightning sensors, turbulence sensors, pressure sensors, optical systems (e.g., camera system, infrared system), outside air temperature sensors, winds at altitude sensors, INS G load (in-situ turbulence) sensors, barometric pressure sensors, humidity sensors… or any other aircraft sensors or sensing systems that may be used to monitor the performance of an aircraft or weather local to or remote from the aircraft.”
Kronfeld [0032] discloses “The weather data may also be indicative of one or more types of weather conditions. For example, the weather data may be indicative of convective weather systems (e.g., thunderstorms), turbulence, winds aloft, icing, hail, or volcanic ash.”

Regarding claim 15, Kronfeld in combination with Madigan teaches the system according to claim 13, Kronfeld further comprising:
a modification module configured to modify the meteorological prediction model from new meteorological data transmitted from a device on the ground, wherein the long-term flight trajectory is determined, using the determination module, from the meteorological prediction model, as modified by the modification module as a function of the new meteorological data.  
Kronfeld [0044] discloses “The route data 424 may generally indicate a flight plan for the aircraft 100, a destination of the aircraft 100, and any other information relating to the operation of the aircraft 100. The route data 424 may be entered by a pilot of the aircraft 100 and/or retrieved from another aircraft system. The route data 424 may be configured for display on the display 206 and updated (e.g., based on receiving new route information or weather data).
Kronfeld [0052], which explicitly discloses: “The weather data may include ground radar return data, satellite data, numerical weather model information, and information about any potential threat or hazard (e.g., turbulence, lightning) detected by the ground-based weather radar system.”
Kronfeld [0048] explicitly discloses the condition that “The predefined threats may include, for example, convective activity (a dBZ value greater than a configurable dBZ parameter may indicate a threat), lightning strikes, icing levels, wind shear, turbulence (a EDR value greater than a configurable EDR parameter may indicate a threat), TFRs, and volcanic ash. When the planned route of flight of the aircraft 100 intersects with a threat (or comes within an area within a configurable threshold of the route), an alert and/or new route may be generated and sent to aircraft 100,” followed by “Updates to the route and/or the threat that caused the alarm may be transmitted to aircraft 100 periodically or as necessary. A new flight plan may be uploaded into the flight management system of the aircraft 100 automatically…”

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kronfeld in view of Madigan, further in view of Melton et al. (U.S. Patent No. 11,046,430 and hereinafter, “Melton”).

Regarding claim 16, Kronfeld in combination with Madigan and Melton teaches the system according to claim 8, wherein Melton teaches:
the meteorological prediction model is loaded into a memory of the aircraft only before flight of the aircraft.  
Melton Col. 7 Lines 16-19 disclose “…allowing the UAS to upload a measurement before takeoff and choose a neural network containing wind field data most appropriate to the current situation.”
Melton Col. 8 Lines 55-59 disclose “training at least a third neural network to associate pre-existing landscape data in the selected flight area of the unmanned aerial system with pre-existing wind prediction data for the selected flight area of the unmanned aerial system, wherein the second and at least third neural networks are associated with specific weather conditions; and checking a weather forecast before takeoff…”
The Examiner notes that a weather forecast is a meteorological prediction model.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kronfeld and Madigan to incorporate that the meteorological prediction model is uploaded before flight of the aircraft, as taught in Melton, in order to improve safety of the aircraft and provide additional information for deciding the trajectory.

Regarding claim 17, Kronfeld in combination with Madigan and Melton teaches the method according to claim 1, wherein Melton teaches:
the meteorological prediction model is loaded into a memory of the aircraft only before flight of the aircraft.
Melton Col. 7 Lines 16-19 disclose “…allowing the UAS to upload a measurement before takeoff and choose a neural network containing wind field data most appropriate to the current situation.”
Melton Col. 8 Lines 55-59 disclose “training at least a third neural network to associate pre-existing landscape data in the selected flight area of the unmanned aerial system with pre-existing wind prediction data for the selected flight area of the unmanned aerial system, wherein the second and at least third neural networks are associated with specific weather conditions; and checking a weather forecast before takeoff…”
The Examiner notes that a weather forecast is a meteorological prediction model.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kronfeld and Madigan to incorporate that the meteorological prediction model is uploaded before flight of the aircraft, as taught in Melton, in order to improve safety of the aircraft and provide additional information for deciding the trajectory.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662       
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662